UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2010 oTransition Report Pursuant to Section 13or 15(d) of The Securities Exchange Act of 1934 Commission File Number: 0-52718 OSAGE EXPLORATION & DEVELOPMENT, INC. (Exact name of registrant as specified in its charter) Delaware 26-0421736 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2445 Fifth Avenue, Suite 310, San Diego, California92101 (Address of principal executive offices) (Zip Code) Registrant’s telephone no.: (619) 677-3956 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 Indicate by check mark is the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Security Exchange Act of 1934during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K of any amendment to this Form 10-K.x Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the issuer’s Common Stock held by non-affiliates of the registrant on March 15, 2011 was approximately $1,880,980 based on the closing price of $0.09 as reported on the NASD’s OTC Electronic Bulletin Board system. As of March 15, 2011, there were 46,649,775 shares of Osage Exploration and Development, Inc., Common Stock, par value $0.0001, outstanding. DOCUMENTS INCORPORATED BY REFERENCE A description of "Documents Incorporated by Reference" is contained in Part III, Item 13. Transitional Small Business Disclosure Format.Yes oNo x TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 9 Item 4. Removed and Reserved 10 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data 18 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 18 Item 9A. Controls and Procedures 18 Item 9B. Other Information 19 PART III Item 10. Directors, Executive Officers and Corporate Governance 19 Item 11. Executive Compensation 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Item 13. Certain Relationships and Related Transactions, and Director Independence 24 Item 14. Principal Accounting Fees and Services 25 PART IV Item 15. Exhibits, Financial Statement Schedules 26 Signatures. 28 Financial Statements and Financial Statement Schedules F-1 Cautionary Statement IN ADDITION TO HISTORICAL INFORMATION, THIS ANNUAL REPORT CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1“SAFE HARBOR” PROVISIONS THEREOF. THEREFORE, THE COMPANY IS INCLUDING THIS STATEMENT FOR THE EXPRESS PURPOSE OF AVAILING ITSELF OF THE PROTECTIONS OF SUCH SAFE HARBOR WITH RESPECT TO ALL OF SUCH FORWARD-LOOKING STATEMENTS. THE FORWARD-LOOKING STATEMENTS IN THIS REPORT REFLECT THE COMPANY’S CURRENT VIEWS WITH RESPECT TO FUTURE EVENTS AND FINANCIAL PERFORMANCE. THESE FORWARD-LOOKING STATEMENTS ARE SUBJECT TO CERTAIN RISKS AND UNCERTAINTIES, INCLUDING THOSE DISCUSSED HEREIN, THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM HISTORICAL RESULTS OR THOSE ANTICIPATED. IN THIS REPORT, THE WORDS “ANTICIPATES,” “BELIEVES,” “EXPECTS,” “INTENDS,” “FUTURE” AND SIMILAR EXPRESSIONS IDENTIFY FORWARD-LOOKING STATEMENTS. READERS ARE CAUTIONED TO CONSIDER THE SPECIFIC RISK FACTORS DESCRIBED BELOW AND NOT TO PLACE UNDUE RELIANCE ON THE FORWARD-LOOKING STATEMENTS CONTAINED HEREIN, WHICH SPEAK ONLY AS OF THE DATE HEREOF. THE COMPANY UNDERTAKES NO OBLIGATION TO PUBLICLY REVISE THESE FORWARD-LOOKING STATEMENTS TO REFLECT EVENTS OR CIRCUMSTANCES THAT MAY ARISE AFTER THE DATE HEREOF. Item 1. Business Overview Osage Exploration and Development, Inc., (“Osage” or the “Company”) is an oil and natural gas exploration and production company with proved reserves and existing production in the country of Colombia and the state of Oklahoma.We are headquartered in San Diego, California with field offices in Oklahoma City, Oklahoma and Bogota, Colombia. Our operations in Colombia accounted for approximately 95% and 97% of our total revenues in 2010 and 2009, respectively. Mississippian In 2010, the Company began to acquire oil and gas leases in Logan County, Oklahoma targeting the Mississippian formation.The Mississippian formation is located on the Anadarko Shelf in northern Oklahoma and south-central Kansas. The top of this expansive carbonate hydrocarbon system is encountered between 4,000 and 6,000 feet and lies stratigraphically between the Pennsylvanian-aged Morrow Sand and the Devonian-aged Woodford Shale formations. The Mississippian formation may reach 1,000 feet in gross thickness and the targeted porosity zone is between 50 and 100 feet in thickness. The formation’s geology is well understood as a result of the thousands of vertical wells drilled and produced there since the 1940s.Beginning in 2007, the application of horizontal cased-hole drilling and multi-stage hydraulic fracturing treatments have demonstrated the potential for extracting significant additional quantities of oil and natural gas from the formation.As of December 31, 2010, the Company has acquired oil and gas leases covering approximately 5,364 net acres.The Company intends to focus most of its efforts and resources in 2011 on acquiring additional leases and attempting to find a partner in order to develop this acreage.We have yet to drill any wells and, therefore, have no basis to estimate whether such properties will produce oil and natural gas in sufficient quantities as to be profitable or at all. Cimarrona On April8, 2008, we entered into a membership interest purchase agreement (the “Purchase Agreement”) with Sunstone Corporation (“Sunstone”) pursuant to which we acquired from Sunstone 100% of the membership interests in Cimarrona Limited Liability Company (“Cimarrona LLC”), an Oklahoma limited liability company.Cimarrona LLC owns a 9.4% interest in certain oil and gas assets in the Guaduas field, located in the Dindal and Rio Seco Blocks that consist of twenty-one wells, of which seven are currently producing, that covers 30,665 acres in the Middle Magdalena Valley in Colombia, as well as a pipeline with a current capacity of approximately 30,000 barrels of oil per day.The Purchase Agreement was effective April 1, 2008. 1 The purchase price consisted of 2,750,000 shares of our common stock and a warrant to purchase 1,125,000 shares of common stock exercisable at $1.25 per share, expiring April 8, 2013.In addition, we issued 50,000 shares of common stock to a financial advisor and $22,500 as a finder’s fee.The total purchase price attributable to the Cimarrona acquisition was $2,090,345. The Cimarrona property, but not the pipeline, is subject to an Ecopetrol Association Contract (the “Association Contract”) whereby we pay Ecopetrol S.A. (“Ecopetrol”) royalties of 20% of the oil produced.The royalty is paid in oil.In addition to the royalty, according to the Association Contract, Ecopetrol may, for no consideration, become a 50% partner, once an audit of revenues and expenses indicate that the partners in the Association Contract have a received a 200% reimbursement of all historical costs to develop and operate the Guaduas field.We believe Ecopetrol could become a 50% partner in 2011 which would effectively reduce the cash flows generated by the property by 50%.In addition, in 2022, the Association Contract with Ecopetrol terminates, at which time we will have no economic interest remaining in this property.The property and the pipeline are both operated by Pacific Rubiales Energy Corp. (“Pacific”), which owns 90.6% of the Guaduas field.Pipeline revenues generated from Cimarrona primarily relate to transportation costs charged to third party oil producers, including Pacific.In 2010 and 2009, Pacific reimbursed us $154,289 and $797,483, respectively for capital expenditures related to certain disputes regarding the pipeline.In 2009, Pacific reduced the amount we owed them under our joint operating agreement by $799,007 relating to certain disputes we had regarding a blending facility that they built in conjunction with the pipeline.These amounts were originally included as capitalized costs of the pipeline.No gain or loss was recognized from these transactions. Rosablanca In June 2007, we entered into an agreement (the “Agreement”) with Gold Oil, Plc (“Gold”) and Empesa Petrolera de Servicios y Asesorias, S.A. (“Empesa), whereby we farmed-in to the approximately 165 square mile Rosablanca concession in Colombia awarded by the Agencia Nacional de Hidrocarburos (“ANH”) to Gold in June, 2007.Under the Agreement, we were considered the operators of the concession and were obligated to pay all costs associated with drilling and testing of the first well on the Rosablanca concession.Revenues generated from the first well were to be allocated 50% to us, 40% to Gold and 10% to Empesa.In March 2009, we entered into an agreement (the “LEC Agreement”) with Lewis Energy Corporation (“LEC”) whereby LEC agreed to provide all of the capital required to drill the first well, up to $3,500,000 and become operator of Rosablanca in return for a 50% assignment of our 50% operating interest in the Rosablanca concession.The LEC Agreement also provided that LEC was entitled to receive an amount equal to two times its investment in the first well before Osage receives any cash flow from the first well.The transaction was recorded in accordance with paragraph 47(c) SFAS 19, “Financial Accounting and Reporting by Oil and Gas Producing Companies, ” as codified by FASB ASC section 932-360-55.Furthermore, as part of the LEC Agreement, we issued 5,250,000 shares of our Common Stock to an affiliate of LEC.As a result of the LEC transaction, revenues and investments on all future wells in Rosablanca were to be allocated 40% to Gold, 25% to LEC, 25% to us and 10% to Empesa.We recognized no gain or loss on the assignment of our interest.On March 23, 2009, we announced we completed testing on the first well without finding producible hydrocarbons in any of the zones evaluated and in September 2009, we entered into a termination agreement (the “Termination Agreement”) with Gold, EMPESA and Lewis, whereby we and LEC withdrew from the Rosablanca concession.Therefore, we wrote off our entire investment in the Rosablanca concession as of December 31, 2009. In August 2007, we (i) paid $1,200,000 to Gold representing funds Gold previously issued to a trust account established by the ANH to drill the first well for the Rosablanaca concession and (ii) issued a letter of credit of $144,000 for the benefit of Gold’s bank in Colombia representing the guarantee required by the ANH.We were obligated to commence drilling the first well by December 26, 2008, which we did.Under the terms of the concession agreement with the ANH, we had the right to explore for up to six phases, with each phase lasting twelve months.We performed the first phase which was to drill the first well.Each phase required us to fund a new trust account and issue a new letter of credit, as well as perform certain tasks.Phase 2 required an establishment of a trust account for $790,000, of which our share was $197,500, and an issuance of a letter of credit of $110,000, of which our share was $27,500 and obligated us to perform certain seismic work.In the first quarter of 2009, we funded both the trust account and the letter of credit.As we withdrew from the concession in 2009, we wrote off all of the remaining balance in the trust account as of December 31, 2009. 2 Osage, Oklahoma In 2005 we purchased 100% of the working interest and became the operator in certain producing oil and natural gas leases located in Osage County, Oklahoma, which property consists of twenty three wells, ten of which are producing wells, on 480 acres from Conquest Exploration Company, LLC and Esso Oil Company of Oklahoma (“Esso”).The purchase price was $103,177. Background We were organized September 9, 2004 as Osage Energy Company, LLC, an Oklahoma limited liability company.On April 24, 2006, we merged with a non-reporting Nevada corporation trading on the Pink Sheets, Kachina Gold Corporation, which was the entity that survived the merger.The merger was consummated through the issuance of 10,000,000 shares of our common stock.The financial records of the Company prior to merger are those of Osage Energy Company, LLC. The Nevada corporation was incorporated under the laws of Canada, on February 24, 2003, as First Mediterranean Gold Resources, Inc.The domicile of the Company was changed to the State of Nevada, on May 11, 2004.On May 24, 2004, the name of the Company was changed to Advantage Opportunity Corp. On March 4, 2005, the Company changed its name to Kachina Gold Corporation.On April 24, 2006 Kachina Gold Corporation merged with Osage Energy Company, LLC, and on May 15, 2006 changed its name to Osage Energy Corporation.On July 2, 2007, the domicile of the Company was changed to Delaware and in connection therewith, the name of the Company was changed to Osage Exploration and Development, Inc.On February 27, 2008, our stock began trading on the NASDAQ OTC Bulletin Board market under the ticker “OEDV.OB” Our principal office is located at 2445 Fifth Avenue, Suite 310 San Diego, California92101.Our phone number is (619) 677-3956. Distribution Methods We currently generate oil sales from our production operations in Colombia and in the state of Oklahoma and pipeline revenues from our Cimarrona property in Colombia.All of the oil we produce in Oklahoma is sold to Sunoco, Inc. (“Sunoco”).We do not have a written agreement with Sunoco.Sunoco picks up oil from our tanks and pays us according to market prices at the time of pick up.There is significant demand for oil and there are several companies in our area that purchase oil from small oil producers. Currently, we only sell oil in Colombia from the Guaduas field, where we sell all of our oil production to Hocol, S.A. (“Hocol”).We believe that, in the event Hocol discontinued oil purchases, we will be able to replace this customer with other customers who would purchase the oil at terms standard in the industry.All of our pipeline revenues are generated from sales volumes attributable to Pacific, the operator of the Cimarrona property.For 2010, Hocol, Pacific and Sunoco accounted for approximately 75%, 20% and 5%, respectively, of total revenues.For 2009, Pacific, Hocol and Sunoco accounted for approximately 57%, 40% and 3%, respectively, of total revenues. We presently have no sales of natural gas.Should we decide to sell our production of natural gas, we will seek to enter into distribution agreements that would provide for us to tap into the distribution line of a gas distribution company, and we would be paid for our gas at the market price at the time of delivery less any transportation charge from the gas transmission company.These charges can range widely from 5% to 30% or more of the market value of the gas depending on the availability of competition and other factors. 3 Research and Development We have not allocated funds to conducting research and development activities, nor do we anticipate allocating funds to research and development in the future. Patents, Trademarks, Royalties, Etc. We have no patents, trademarks, licenses, concessions, or labor contracts.In our Osage property in Oklahoma, we pay royalties of 18.75% of oil and gas sales, net of taxes, to the Osage Nation.If our production increases to more than 100 barrels of oil per producing well per day, the royalty will increase to 20.0%.The leases do not expire, and royalties are owed as long as there is production on the property.In Colombia, pursuant to the Association Contract with Ecopetrol, we pay royalties of 20.0% of oil produced to Ecopetrol.In our Mississippian leases in Oklahoma, the royalty rates range from 12.5% to 20.0%.Most of the Mississippian leases require us to drill a well on the lease within three years of entering into a lease.If we do not drill during that time, and do not have an option to extend the lease, we will lose that lease. Government Approvals We are required to get approval from the Oklahoma Corporation Commission and Colombian governmental agencies before any work can begin on any well in Oklahoma and Colombia, respectively, and before production can be sold.We have all of the required permits on the properties currently in operation. Existing or Probable Governmental Regulations We currently are active in the country of Colombia and the state of Oklahoma.The development and operation of oil and gas properties is highly regulated by states and/or foreign governments.In some areas of exploration and production, the United States government or a foreign governmental agency regulates the industry. Regulations, whether state or federal or international, control numerous aspects of drilling and operating oil and gas wells, including the care of the environment, the safety of the workers and the public, and the relations with the owners and occupiers of the surface lands within or near the leasehold acreage.The effect of these regulations, whether state or federal or international, is invariably to increase the cost of operations. The costs of complying with state regulations include a permit for drilling a well before beginning a project.Other compliance matters have to do with keeping the property free of oil spills and the plugging of wells when they no longer produce.If oil spills are not cleaned up on a timely basis fines can range from a few dollars to as high as several thousand dollars.We utilize consultants and independent contractors to visit and monitor our properties in Oklahoma on a regular basis to prevent mishaps and ensure prompt attention and, if necessary, appropriate correction and remedial activity.The other significant cost of compliance with state regulations is the plugging of wells after their useful life.In most instances, there is pumping equipment and pipe which can be salvaged to offset some if not all of that cost.Plugging a well consists of pumping cement into the well bore sufficient to prevent any oil and gas zone from ever leaking and contaminating the fresh water supply. Costs and Effects of Compliance with Environmental Laws There is a cost in complying with environmental laws that is associated with each well that is drilled or operated, which cost is added to the cost of the operation.Each well will have an additional cost associated with plugging and abandoning the well when it is no longer commercially viable.The estimated costs of dismantlement and abandonment of depleted wells on our Oklahoma property are estimated to be approximately $92,000.As of December 31, 2010, we have not incurred any dismantlement and abandonment costs.However, we believe that the salvage value of the equipment on the wells will be sufficient in amount to offset some of such costs. 4 Employees We currently have two full-time executive employees:Kim Bradford, President, Chief Executive Officer and Chief Financial Officer and Greg Franklin, Chief Geologist.We utilize third parties to provide certain operational, technical, accounting, finance and administrative services.As production levels increase, we may need to hire additional personnel or expand the use of third parties. Facilities We lease 1,386 square feet of modern office space in San Diego, California as our corporate headquarters pursuant to a 36 month lease from February 2008.We paid $3,682 per month for the first 12 months, increasing 3.5% in years 2 and 3.In addition, we are responsible for any increases in building operating expenses beyond 2008 base year operating expenses.In February 2011, we entered into a new 36 months lease on the same facility at $3,188 per month for the first 12 months, increasing 3.5% in years 2 and 3. We lease approximately 1,000 square feet of modern office space in Oklahoma City, Oklahoma consisting of a large conference room, three offices, a drafting room and a storage room.The lease is based on a verbal agreement with a third party on a month-to-month basis for $900. Available Information Our Internet website address is www.osageexploration.com.Our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to those reports filed or furnished pursuant to section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) are available free of charge through our Company’s website as soon as reasonably practical after those reports are electronically filed with, or furnished to, the Securities and Exchange Commission (the “SEC”). Item 1A. Risk Factors Cautionary Note on Forward Looking Statements In addition to the other information in this annual report the factors listed below should be considered in evaluating our business and prospects. This annual report contains a number of forward-looking statements that reflect our current views with respect to future events and financial performance. These forward-looking statements are subject to certain risks and uncertainties, including those discussed below and elsewhere herein, that could cause actual results to differ materially from historical results or those anticipated. In this report, the words “anticipates,” “believes,” “expects,” “intends,” “future” and similar expressions identify forward-looking statements. Readers are cautioned to consider the specific factors described below and not to place undue reliance on the forward-looking statements contained herein, which speak only as of the date hereof. We undertake no obligation to publicly revise these forward-looking statements, to reflect events or circumstances that may arise after the date hereof. Risks Relating to Our Business We have a history of losses and may incur future losses. We have incurred significant operating losses in prior years and atDecember 31, 2010 had an accumulated deficit of approximately $10.09 million.We had comprehensive losses of approximately $1.52 million and $2.19 million in 2010 and 2009, respectively. To date, we have not achieved profitability and, given the level of operating expenditures and the uncertainty of revenues and margins, we may continue to incur losses and negative cash flows in future periods. The failure to obtain sufficient revenues and margins to support operating expenses could harm our business. We have limited operating capital. In order to continue growth and to fund our expansion plans, we will require additional financing. The amount of capital available to us is limited, and may not be sufficient to enable us to fully execute our growth plans without additional fund raising. Additional financing may be required to meet our objectives and provide more working capital for expanding our development and marketing capabilities and to achieve our ultimate plan of expansion and full scale of operations. There is no assurance we will be able to obtain such financing on attractive terms, if at all. 5 We do not intend to pay dividends to our stockholders. We do not currently intend to pay cash dividends on our common stock and do not anticipate paying any dividends at any time in the foreseeable future. At present, we will follow a policy of retaining all of our earnings, if any, to finance development and expansion of our business. Our officers and directors have limited liability, and we are required in certain instances to indemnify our officers and directors for breaches of their fiduciary duties. We have adopted provisions in our Certificate of Incorporation and Bylaws which limit the liability of our officers and directors and provide for indemnification by us of our officers and directors to the full extent permitted by Delaware corporate law. Our Certificate of Incorporation generally provide that our officers and directors shall have no personal liability to us or our stockholders for monetary damages for breaches of their fiduciary duties as directors, except for breaches of their duties of loyalty, acts or omissions not in good faith or which involve intentional misconduct or knowing violation of law, acts involving unlawful payment of dividends or unlawful stock purchases or redemptions, or any transaction from which a director derives an improper personal benefit. Such provisions substantially limit our stockholders’ ability to hold officers and directors liable for breaches of fiduciary duty, and may require us to indemnify our officers and directors. We face great competition. We compete against many other energy companies, some of which have considerably greater resources and abilities. These competitors may have greater marketing and sales capacity, established distribution networks, significant goodwill and global name recognition. Our success depends to a significant degree upon the involvement of our management, who are in charge of our strategic planning and operations. We may need to attract and retain additional talented individuals in order to carry out our business objectives. The competition for such persons could be intense and there are no assurances that these individuals will be available to us. Our business is subject to extensive regulation. Many of our activities are subject to Colombian, federal, state and/or local regulation, and as these rules are subject to constant change or amendment, there can be no assurance that our operations will not be adversely affected by new or different government regulations, laws or court decisions applicable to our operations. Government regulation and liability for environmental matters may adversely affect our business and results of operations. Crude oil and natural gas operations are subject to extensive international, federal, state and local government regulations, which may be changed from time to time. Matters subject to regulation include discharge permits for drilling operations, drilling bonds, reports concerning operations, the spacing of wells, unitization and pooling of properties and taxation. From time to time, regulatory agencies have imposed price controls and limitations on production by restricting the rate of flow of crude oil and natural gas wells below actual production capacity in order to conserve supplies of crude oil and natural gas. There are international, federal, state and local laws and regulations primarily relating to protection of human health and the environment applicable to the development, production, handling, storage, transportation and disposal of crude oil and natural gas, byproducts thereof and other substances and materials produced or used in connection with crude oil and natural gas operations. In addition, we may inherit liability for environmental damages caused by previous owners of property we purchase or lease. As a result, we may incur substantial liabilities to third parties or governmental entities. We are also subject to changing and extensive tax laws, the effects of which cannot be predicted. The implementation of new, or the modification of existing, laws or regulations could have a material adverse effect on us. 6 The reserves we report in our SEC filings are estimates and may prove to be inaccurate. There are numerous uncertainties inherent in estimating crude oil and natural gas reserves and their estimated values. The reserves we report in our filings with the SEC are only estimates and such estimates may prove to be inaccurate because of these uncertainties. Reservoir engineering is a subjective and inexact process of estimating underground accumulations of crude oil and natural gas that cannot be measured in an exact manner. Estimates of economically recoverable crude oil and natural gas reserves depend upon a number of variable factors, such as historical production from the area compared with production from other producing areas and assumptions concerning effects of regulations by governmental agencies, future crude oil and natural gas prices, future operating costs, severance and excise taxes, development costs and work-over and remedial costs. Some or all of these assumptions may in fact vary considerably from actual results. For these reasons, estimates of the economically recoverable quantities of crude oil and natural gas attributable to any particular group of properties, classifications of such reserves based on risk of recovery, and estimates of the future net cash flows expected there from prepared by different engineers or by the same engineers but at different times may vary substantially. Accordingly, reserve estimates may be subject to downward or upward adjustment. Actual production, revenue and expenditures with respect to our reserves will likely vary from estimates, and such variances may be material. Crude oil prices are highly volatile in general and low prices will negatively affect our financial results. Our revenues, operating results, profitability, cash flow, future rate of growth and ability to borrow funds or obtain additional capital are substantially dependent upon prevailing prices of crude oil. Lower crude oil and natural gas prices also may reduce the amount of crude oil and natural gas that we can produce economically. Historically, the markets for crude oil and natural gas have been very volatile, and such markets are likely to continue to be volatile in the future. Prices for crude oil and natural gas are subject to wide fluctuation in response to relatively minor changes in the supply of and demand for crude oil and natural gas, market uncertainty and a variety of additional factors that are beyond our control, including: worldwide and domestic supplies of crude oil and natural gas; the level of consumer product demand; weather conditions; domestic and foreign governmental regulations; the price and availability of alternative fuels; political instability or armed conflict in oil producing regions; the price and level of foreign imports; and overall domestic and global economic conditions. At our Osage property in Oklahoma, we sold oil at $68.61 to $85.25 per barrel in 2010 compared to $32.35 to $73.66 per barrel in 2009.In our Cimarrona property in Colombia, we sold oil at $63.32 to $81.04 per barrel in 2010 compared to $28.06 to $74.40 per barrel in 2009. Risks Relating to Trading in Our Common Stock The market price for our common stock may be volatile, and you may not be able to sell our stock at a favorable price or at all. Many factors could cause the market price of our common stock to rise and fall, including: actual or anticipated variations in our quarterly results of operations; changes in market valuations of companies in our industry; changes in expectations of future financial performance; fluctuations in stock market prices and volumes; issuances of dilutive common stock or other securities in the future; the addition or departure of key personnel; and the increase or decline in the price of oil and natural gas.It is possible that the proceeds from sales of our common stock may not equal or exceed the prices you paid for it plus the costs and fees of making the sales. Substantial sales of our common stock, or the perception that such sales might occur, could depress the market price of our common stock. We cannot predict whether future issuances of our common stock or resales in the open market by current stockholders will decrease the market price of our common stock. The impact of any such issuances or resales of our common stock on our market price may be increased as a result of the fact that our common stock is thinly, or infrequently, traded. The exercise of any options, warrants or the vesting of any restricted stock that we may grant to directors, officers, employees and consultants in the future, the issuance of common stock in connection with acquisitions and other issuances of our common stock could have an adverse effect on the market price of our common stock. In addition, future issuances of our common stock may be dilutive to existing stockholders. Any sales of substantial amounts of our common stock in the public market, or the perception that such sales might occur, could lower the market price of our common stock. 7 Our common stock is considered to be a “penny stock” security under the Exchange Act rules, which may limit the marketability of our securities. Our securities are considered low-priced or "designated" securities under rules promulgated under the Exchange Act. Under these rules, broker/dealers participating in transactions in low-priced securities must first deliver a risk disclosure document which describes the risks associated with such stocks, the broker/dealers’ duties, the customer's rights and remedies, certain market and other information, and make a suitability determination approving the customer for low-priced stock transactions based on the customer's financial situation, investment experience and objectives. Broker/dealers must also disclose these restrictions in writing to the customer and obtain specific written consent of the customer, and provide monthly account statements to the customer. The likely effect of these restrictions is a decrease in the willingness of broker/dealers to make a market in the stock, decreased liquidity of the stock and increased transaction costs for sales and purchases of the stock as compared to other securities. Item 1B.Unresolved Staff Comments None Item 2. Properties The principal assets of the Company consist of proved and unproved oil and gas properties, a pipeline and oil and gas production related equipment.Our oil and gas properties are located in the country of Colombia and in the state of Oklahoma.Our pipeline is located in Colombia. Developed oil and gas properties are those on which sufficient wells have been drilled to economically recover the estimated reserves calculated for the property.Undeveloped properties do not presently have sufficient wells to recover the estimated reserves. The Company's estimated future net recoverable oil and gas reserves from proved reserves, both developed and undeveloped properties, were assembled by independent petroleum engineers, Petrotech Engineering Ltd for the Cimarrona property in Colombia as of December 31, 2010 and December 31, 2009, and Reddy Petroleum Company for the Osage property in Oklahoma as of December 31, 2010 and December 31, 2009, respectively, and are as follows: Crude Oil (BBLs) Natural Gas (MCF) Colombia United States Total Colombia United States Total December 31, 2010 December 31, 2009 Using year-end 2010 oil and gas prices and lease operating expenses, the estimated value of future net revenues to be derived from the Company’s proved developed oil and gas reserves, discounted at 10%, were approximately $9.67million for the Cimarrona property in Colombia and $6.18 million for the Osage property in Oklahoma, respectively, at December 31, 2010. 8 The Company’s net oil production after royalty and other working interests for 2010 and 2009 were as follows: Crude Oil (BBLs) Colombia United States Total December 31, 2010 December 31, 2009 The following summarizes the developed leasehold acreage held by the Company as of December 31, 2010 and 2009.Gross acres are the total number of acres in which the Company has a working interest.Net acres are the sum of the Company’s fractional interests owned in the gross acres.Developed acreage is acreage in which we have leased the mineral rights for oil & gas and have drilled or re-worked wells.Undeveloped acres are acres on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil or natural gas, regardless of whether such acreage contains proved reserves. Developed Acreage Gross Acreage Developed Acreage Net Acreage Colombia United States Combined Colombia United States Combined December 31, 2010 December 31, 2009 Undeveloped Gross Acreage Undeveloped Net Acreage Colombia United States Combined Colombia United States Combined December 31, 2010 — — December 31, 2009 — The following summarizes the Company’s productive oil wells as of December 31, 2010 and 2009.Productive wells are producing wells and wells capable of production.Gross wells are the total number of wells in which the Company has an interest.Net wells are the sum of the Company’s fractional interests owned in the gross wells. Productive Wells Gross Wells Productive Wells Net Wells Colombia United States Combined Colombia United States Combined December 31, 2010 December 31, 2009 Drilling Activity In the last two years, we have only drilled Rosablanca #1 in Colombia, which was started in December 2008 and, pursuant to the Termination Agreement in 2009, we withdrew completely from the Rosablanca concession and wrote-off all capitalized costs relating to this concession. Delivery Commitments We are not obligated to provide a fixed and determinable quantity of oil or natural gas in the near future under existing contracts or agreements.Further, during the last three years we had no significant delivery commitments. Item 3. Legal Proceedings Neither our Company nor any of its property is a party to, or the subject of, any material pending legal proceedings other than ordinary, routine litigation incidental to our business. 9 Item 4. (Removed and Reserved) Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock trades on the OTC Bulletin Board under the symbol “OEDV.OB”.The high and low closing prices, as reported by the OTC Bulletin Board, are as follows for 2010 and 2009.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Year ended December 31, 2010 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year ended December 31, 2009 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Dividends We have declared no cash dividends on our common stock since inception.There are no restrictions that limit our ability to pay dividends on our common stock or that are likely to do so in the future other than the restrictions set forth in Section 170(b) of the Delaware General Corporation Law that provides that a company may declare and pay dividends upon the shares of its capital stock either (1) out of its surplus, as defined in and computed in accordance with Sections 154 and 244 of the Delaware General Corporation Law, or (2) in case there shall be no such surplus, out of its net profits for the fiscal year in which the dividend is declared and/or the preceding fiscal year.We have not declared, paid cash dividends, or made distributions in the past. We do not anticipate that we will pay cash dividends or make distributions in the foreseeable future. We currently intend to retain and reinvest future earnings to finance operations. Securities Authorized for Issuance Under Equity Compensation Plans In June 2007, we implemented the 2007 Osage Exploration and Development, Inc. Equity-Based Compensation Plan (the “Plan”) which allows the reservation of 5,000,000 shares under the Plan.Under this Plan, securities issued may include options, stock appreciation rights (“SARs”) and restricted stock.No securities have yet been issued under this plan since inception. Holders As of March 15, 2011, there were approximately 300 holders of record of our common stock, which figure does not take into account those stockholders whose certificates are held in the name of broker-dealers or other nominee accounts. Issuer Purchase of Equity Securities None. 10 Item 6.Selected Financial Data Not Applicable. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation. This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 that include, among others, statements of: expectations, anticipations, beliefs, estimations, projections, and other similar matters that are not historical facts, including such matters as: future capital requirements, development and exploration expenditures (including the amount and nature thereof), drilling of wells, reserve estimates (including estimates of future net revenues associated with such reserves and the present value of such future net revenues), future production of oil and gas, repayment of debt, business strategies, and expansion and growth of business operations. These statements are based on certain assumptions and analyses made by our management in light of past experience and perception of: historical trends, current conditions, expected future developments, and other factors that our management believes are appropriate under the circumstances. We caution the reader that these forward-looking statements are subject to risks and uncertainties, including those associated with the financial environment, the regulatory environment, and trend projections, that could cause actual events or results to differ materially from those expressed or implied by the statements. Such risks and uncertainties include those risks and uncertainties identified below. Significant factors that could prevent us from achieving our stated goals include: declines in the market prices for oil and gas, adverse changes in the regulatory environment affecting us, the inherent risks involved in the evaluation of properties targeted for acquisition, our dependence on key personnel, the availability of capital resources at terms acceptable to us, the uncertainty of estimates of proved reserves and future net cash flows, the risk and related cost of replacing produced reserves, the high risk in exploratory drilling and competition. You should consider the cautionary statements contained or referred to in this report in connection with any subsequent written or oral forward-looking statements that may be issued. We undertake no obligation to release publicly any revisions to any forward-looking statement to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. In June 2007, we entered into the Agreement with Gold and Empesa, whereby we farmed-in to the approximately 165 square mile Rosablanca concession in Colombia awarded by the ANH to Gold in September, 2007.Under the Agreement, we were considered the operators of the concession and were obligated to pay all costs associated with drilling and testing of the first well on the Rosablanca project.Revenues generated from the first well were to be allocated 50% to us, 40% to Gold and 10% to Empesa.In March 2009, we entered into the LEC Agreement, whereby LEC agreed to provide $3,500,000 to drill the first well and become operator of Rosablanca in return for a 50% assignment of our 50% operating interest in the Rosablanca.This Agreement also provided that LEC was entitled to receive an amount equal to two times its investment in the first well before Osage receives any cash flow from the first well.The transaction was recorded in accordance with paragraph 47(c) SFAS 19, “Financial Accounting and Reporting by Oil and Gas Producing Companies, ”as codified in FASB ASC section 932-360-55.Furthermore, as part of the LEC Agreement, we issued 5,250,000 shares of our common stock to an affiliate of LEC.As a result of the LEC transaction, revenues and investments on all future wells in Rosablanca were to be allocated 40% to Gold, 25% to LEC, 25% to us and 10% to Empesa.We recognized no gain or loss on the assignment of our interest.On March 23, 2009, we announced we completed testing on the first well without finding producible hydrocarbons in any of the zones evaluated.In September 2009, we entered into the Termination Agreement with Gold, EMPESA and LEC, whereby we and LEC withdrew from the Rosablanca concession.Therefore, we wrote off our entire investment in the Rosablanca concession as of December 31, 2009. In August 2007, we (i) paid $1,200,000 to Gold representing the funds Gold previously issued to a trust account established by the ANH to use for drilling the first well for the Rosablanaca concession and (ii) issued a letter of credit in the amount of $144,000 for the benefit of Gold’s bank in Colombia representing the guarantee required by the ANH.We were obligated to commence drilling on the first well by December 26, 2008, which we did.Under the terms of the concession agreement with the ANH, we had the right to explore for up to six phases, with each phase lasting twelve months.We already performed the first phase which was to drill the first well.Each phase required us to fund a new trust account, and issue a letter of credit as well as perform certain tasks.Phase 2 required an establishment of a trust account for $790,000, of which our share was $197,500, and an issuance of a letter of credit in the amount of $110,000, of which our share was $27,500 and obligated us to perform certain seismic work.In the first quarter of 2009, we funded both the trust account and the letter of credit.As we withdrew from the concession in 2009, we wrote off all of the remaining balance in the trust account as of December 31, 2009. 11 On April8, 2008, we entered into the Purchase Agreement with Sunstone pursuant to which we acquired from Sunstone 100% of the membership interests in Cimarrona LLC.Cimarrona LLC is the owner of a 9.4% interest in certain oil and gas assets in the Guaduas field, located in the Dindal and Rio Seco Blocks that consist of twenty-one wells, of which seven are currently producing, that covers 30,665 acres in the Middle Magdalena Valley in Colombia as well as a pipeline with a current capacity in excess of 30,000 barrels of oil per day.The Purchase Agreement was effective as of April 1, 2008. The Cimarrona property, but not the pipeline, is subject to the Association Contract whereby we pay Ecopetrol royalties of 20% of the oil produced.The royalty amount is paid in oil.In addition to the royalty, according to the Association Contract, Ecopetrol may, for no consideration, become a 50% partner, once an audit of revenues and expenses indicate that the partners in the Association Contract have a received a 200% reimbursement of all historical costs to develop and operate the Guaduas field.We believe that Ecopetrol could become a 50% partner in 2009 which would effectively reduce the cash flows generated by the property by 50%.In addition, in 2022, the Association Contract with Ecopetrol terminates, at which time we will have no economic interest remaining in this property.The property and the pipeline are both operated by Pacific, which owns 90.6% of the Guaduas field.Pipeline revenues generated from Cimarrona primarily relate to transportation costs charged to third party oil producers, including Pacific. In 2010 and 2009, Pacific reimbursed us $154,289 and $797,483, respectively for capital expenditures related to certain disputes regarding the pipeline.In 2009, Pacific reduced the amount we owed them under our joint operating agreement by $799,007 relating to certain disputes we had regarding a blending facility that they built in conjunction with the pipeline.These amounts were originally included as capitalized costs of the pipeline.No gain or loss was recognized from these transactions. In 2010, the Company began to acquire oil and gas leases in Logan County, Oklahoma targeting the Mississippian formation.The Mississippian formation is located on the Anadarko Shelf in northern Oklahoma and south-central Kansas. The top of this expansive carbonate hydrocarbon system is encountered between 4,000 and 6,000 feet and lies stratigraphically between the Pennsylvanian-aged Morrow Sand and the Devonian-aged Woodford Shale formations. The Mississippian formation may reach 1,000 feet in gross thickness and the targeted porosity zone is between 50 and 100 feet in thickness. The formation’s geology is well understood as a result of the thousands of vertical wells drilled and produced there since the 1940s.Beginning in 2007, the application of horizontal cased-hole drilling and multi-stage hydraulic fracturing treatments have demonstrated the potential for extracting significant additional quantities of oil and natural gas from the formation.As of December 31, 2010, the Company has acquired oil and gas leases covering approximately 5,364 net acres for a total cost of $593,464.The Company intends to focus most of its efforts and resources in 2011 on acquiring additional leases and attempting to find a partner in order to develop this acreage.We have yet to drill any wells and, therefore, have no basis to estimate whether such properties will produce oil and natural gas in sufficient quantities so as to be profitable or at all. The Company has incurred significant losses and had negative cash flow from operations in each of the last three years and has an accumulated deficit of $10,096,679 at December 31, 2010 and $8,472,209 at December 31, 2009.Substantial portions of the losses are attributable to stock based compensation expense, asset impairment charges relating to the Rosablanca concession and interest expense.Our operating plans require additional funds that may take the form of debt or equity financings.There can be no assurance that any additional funds will be available.Our ability to continue as a going concern is in substantial doubt and is dependent upon achieving a profitable level of operations and obtaining additional financing. We anticipate we will need to raise at least $2,000,000 over the next twelve months.At present, the revenues generated from the Cimarrona and Oklahoma properties are only sufficient to cover field operating expenses and a portion of our overhead. 12 We have undertaken steps as part of a plan to improve operations with the goal of sustaining our operations for the next twelve months and beyond. These steps include (a) raising additional capital and/or obtaining financing; (b) increasing our current production in the Osage and Cimarrona properties and (c) controlling overhead and expenses. There can be no assurance we will successfully accomplish these steps and it is uncertain we will achieve a profitable level of operations and/or obtain additional financing. There can be no assurance that any additional financings will be available to us on satisfactory terms and conditions, if at all. In the event we are unable to continue as a going concern, we may elect or be required to seek protection from our creditors by filing a voluntary petition in bankruptcy or may be subject to an involuntary petition in bankruptcy. To date, management has not considered this alternative, nor does management view it as a likely occurrence. Results of Operations Year ended December 31, 2010 compared to year ended December 31, 2009 Increase/(Decrease) Amount Percentage Amount Percentage Amount Percentage Oil Sales $ % $ % $ % Pipeline Sales % % ) -77.2 % Total Revenues $ % $ % $ ) -34.8 % Oil Sales Oil sales were $1,468,070 in 2010, an increase of $260,927, or 21.6% in 2010, compared to $1,207,143 in 2009.The increase in oil sales is mostly due to an increase in the average gross price per barrel sold, offset by a decrease in the number of barrels sold.In 2010, we sold 20,761 barrels (“BBLs”) compared to 24,263 BBLs in 2009.Average gross price per barrel sold was $74.65 and $53.42 in 2010 and 2009, respectively.Oil sales in Colombia accounted for approximately 93% and 92% of total oil sales in 2010 and 2009, respectively. Pipeline Sales Pipeline sales were $365,707, a decrease of $1,241,548, or 77.2%, in 2010, compared to $1,607,255 in 2009.In 2010, our Cimarrona pipeline transported approximately 2.26 million BBLs (of which our share was approximately 212,000 BBLs) compared to 9.24 million BBLs (of which our share was approximately 868,000 BBLs) in 2009.The Guaduas pipeline connects with the ODC pipeline (the “ODC Pipeline”) to transport oil to the port of Covenas in Colombia.Beginning in early 2010, the ODC Pipeline has been operating close to full capacity, and during the second quarter of 2010, the pipeline operated at full capacity which has severely restricted our ability to transport oil over our pipeline.Conditions improved in the second half of 2010, although we anticipate that in 2011, pipeline sales will remain significantly below the 2009 levels. Total Revenues Total revenues were $1,833,777 in 2010, a decrease of $980,621, or 34.8% in 2010, compared to $2,814,398 in 2009.Approximately 95% and 97% of our 2010 and 2009 revenues, respectively, were derived from our Cimarrona property in Colombia.Pipeline sales accounted for approximately 19.9% and 57.1% of total revenues in 2010 and 2009, respectively. 13 Production Increase/(Decrease) Net Barrels % of Total Net Barrels % of Total Barrels % Colombia % % ) -21.8 % United States % % ) -32.9 % Total % % ) -21.8 % Production, net of royalties, was 19,368, a decrease of 5,408 BBLs, or 21.8% in 2010 compared to 24,776 BBLs in 2009.Colombia production, net of royalties, accounted for 90.9% of total production in both 2010 and 2009. Operating Costs and Expenses Increase/(Decrease) Amount Percent of Revenues Amount Percent of Revenues Amount Percentage Operating Costs and Expenses Operating Expenses $ % $ % $ ) -32.9 % Asset Impairment Charges — % % ) N/A Stock Based Compensation Expense % % ) -29.2 % Depreciation , Depletion and Accretion % % ) -6.1 % General & Administrative Expenses % % % Total Operating Costs and Expenses $ % $ % $ ) -33.0 % Operating Expenses Our operating expenses in 2010 were $646,240, a decrease of $317,093, or 32.9% compared to $963,333 in 2009.The decrease in operating expense is due primarily to the decrease in oil production in both Colombian and United States as well as a significant decrease in the pipeline transportation volume in 2010 compared to 2009.Operating expenses as a percentage of total revenues increased to 35.2% in 2010 from 34.2% in 2009 due to the decrease in revenues exceeding the decrease in operating expenses. Asset Impairment No asset impairment charges were recorded in 2010.In 2009, we recorded an asset impairment charge of $1,900,248 relating to our withdrawal from the Rosablanca concession in 2009. Stock Based Compensation Expense Stock based compensation expense was $39,300 and $55,493 in 2010 and 2009.2009 stock based compensation expense related primarily to $48,000 of the value of shares issued to four consultants in 2009.2010 stock based compensation expense related to shares issued to an officer and two consultants.All shares were immediately vested and the valued was based on the stock price at the date of issuance. General and Administrative Expenses General and administrative expenses were $2,419,238 and $1,862,475 in 2010 and 2009, respectively.The Company recorded an $883,743 equity tax expense in 2010 as, in the first quarter of 2010, we were notified by Division de Impuestos y Actuanas Nacionales (“DIAN”), the Colombian tax authorities, that Cimarrona owes this amount for taxes assessed on its equity value relating to its operations in 2001 and 2003 prior to its ownership by us.In order to compute the equity value the equity tax is assessed upon, Cimarrona subtracted the cost of its non-producing wells in 2001 and 2003.However, DIAN’s position is that as long as the field is productive, Cimarrona should not have subtracted the cost of the non-producing wells.The Company is appealing DIAN’s decision, but in the event the Company loses its appeal, it believes it may need to begin paying the taxes in the first quarter of 2011.The Company believes that, in the event it loses its appeal, it may be able to make these tax payments over a three to five year period.Excluding these Colombian equity taxes, general and administrative expenses would have been $1,535,495, a decrease of $326,980, or 17.6%, over the 2009 levels, due primarily to the fact that no bonus was paid to officers in 2010 compared to $150,000 bonus paid to officers in 2009 and $56,322 reduction in insurance expense in 2010 compared to 2009. 14 Depreciation, depletion and accretion Depreciation, depletion and accretion were $351,463 in 2010 compared to and $374,121 in 2009.The decrease in depreciation, depletion and accretion is primarily due to lower production volumes in the Guaduas field. Loss from Operations Loss from operations was $1,622,464 and $2,341,272 in 2010 and 2009, respectively. Interest Expense Interest expense was $2,077 and $5,323 in 2010 and 2009.The interest expenses related to the asset retirement obligation on Rosablanca was $3,248 in 2009 and zero in 2010. Net Loss Net loss was $1,621,470 and $2,316,493 in 2010 and 2009, respectively. Foreign Currency Translation Foreign currency translation gain was $99,308 in 2010 compared to $124,617 in 2009.The Colombian Peso to Dollar Exchange Rate averaged 1,899 and 2,048 in 2010 and 2009, respectively.The Colombian Peso to Dollar Exchange Rate was 1,923 and 2,053 at December 31, 2010 and December 31, 2009, respectively. Comprehensive Loss Comprehensive loss was $1,522,162 and $2,191,876 in 2010 and 2009, respectively. Loss per Share Basic and diluted loss per share was $0.04 and $0.05 in 2010 and 2009, respectively. Liquidity and Capital Resources We had working capital deficit of $653,503 at December 31, 2010 compared to a working capital of $1,095,699 at December 31, 2009.Working capital deficit at December 31, 2010, consisted primarily of $872,308 of accrued expenses and $202,880 of accounts payable, offset by $307,566 of cash and equivalents.Working capital at December 31, 2009, consisted primarily of $1,174,989 of cash and equivalents and $156,211 of accounts receivable offset by $269,346 of accounts payable and accrued expenses. At both December 31, 2010 and December 31, 2009, we had no debt on our balance sheet.Since January 1, 2007, we have raised in excess of $6,000,000 in gross proceeds through various debt and equity financings, as well as partnership agreements.We used the majority of the proceeds for costs related to our Rosablanca concession in Colombia, Mississippian oil and gas lease acquisition costs in Logan County, Oklahoma, as well as for working capital purposes. 15 Net cash used by operating activities was $339,037 in 2010 compared to net cash provided by operating activities was $681,218 in 2009.The major components of net cash used by operating activities in 2010 were the $1,621,470 net loss, offset by the $745,052 increase in accounts payable and accrued expenses, the $351,463 provision for depreciation and depletion and the $146,675 decrease in accounts receivable.The major components of the net cash provided by operating activities in 2009 were the $1,900,247 asset impairment on the Rosablanca concession, the $582,876 increase in accounts payable and accrued expenses and the $374,121 provision for depreciation and depletion, offset by the net loss of $2,316,493. Net cash used in investing activities was $527,406 and $531,326 for 2010 and 2009, respectively.Net cash used in investing activities in 2010 consisted primarily of the $675,039 investments in oil and gas properties offset by the $154,289 reimbursement by Pacific for the pipeline.Net cash used in investing activities in 2009 consisted primarily of $1,900,755 investments in oil and gas properties, offset by $825,296 reimbursement by LEC for the Rosablanca project and $797,483 reimbursement by Pacific for the pipeline. Net cash used by financing activities was $3,535 and $3,320 in 2010 and 2009, respectively and consisted of payments on a promissory note used to purchase a truck. Net operating revenues from our oil production are very sensitive to changes in the price of oil making it very difficult for management to predict whether or not we will be profitable in the future. We conduct no product research and development.Any expected purchase of significant equipment is directly related to drilling operations and the completion of successful wells. We operate our Osage property through independent contractors that operate producing wells for several small oil companies.Pacific Rubiales, which owns 90.6% of the Guaduas field, is the operator of Cimarrona. We are responsible for any contamination of land we own or lease. However, we carry pollution liability insurance policies, which may limit some potential contamination liabilities as well as claims for reimbursement from third parties. Item 7A.Quantitative and Qualitative Disclosures about Market Risk We have no material exposure to interest rate changes.We are subject to changes in the price of oil and exchange rates of the Colombian Peso, which are out of our control.In our Oklahoma property, we sold oil at prices ranging from $68.61 to $85.25 per barrel in 2010 compared to $32.35 to $73.66 per barrel in 2009.In our Cimarrona property in Colombia, we sold oil at prices ranging from $63.32 to $81.45 per barrel in 2010 compared to $28.06 to $74.40 per barrel in 2009.The Colombian Peso to Dollar Exchange Rate averaged approximately 1,899 and 2,048 in 2010 and 2009, respectively.The Colombian Peso to Dollar Exchange Rate was 1,923 and 2,053 at December 31, 2010 and December 31, 2009. Effect of Changes in Prices Changes in prices during the past few years have been a significant factor in the oil and gas industry. The price received for the oil produced by us fluctuated significantly during the last year. Changes in the price that we receive for our oil and gas is set by market forces beyond our control as well as governmental intervention.Average price received by us for a barrel of oil equivalent (“BOE”) were $74.65 and $53.42 in 2010 and 2009, respectively.The volatility and uncertainty in oil and gas prices have made it more difficult for a company like us to increase our oil and gas asset base and become a significant participant in the oil and gas industry.We currently sell all of our oil production to Sunoco in the United States and to Hocol in Colombia.However, in the event these customers discontinued oil and gas purchases, we believe we can replace these customers with other customers who would purchase the oil and gas at terms standard in the industry. Critical Accounting Policies and Estimates Management's Discussion and Analysis of Financial Condition and Results of Operations discusses our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates our estimates and judgments, including those related to revenue recognition, recovery of oil and gas reserves, financing operations, and contingencies and litigation. 16 Oil and Gas Properties We follow the "successful efforts" method of accounting for our oil and gas exploration and development activities, as set forth in the Statement of Financial Accounting Standards (SFAS) No. 19, as codified by FASB ASC topic 932.Under this method, we initially capitalize expenditures for oil and gas property acquisitions until they are either determined to be successful (capable of commercial production) or unsuccessful.The carrying value of all undeveloped oil and gas properties is evaluated periodically and reduced if such carrying value appears to have been impaired.Leasehold costs relating to successful oil and gas properties remain capitalized while leasehold costs which have been proven unsuccessful are charged to operations in the period the leasehold costs are proven unsuccessful.Costs of carrying and retaining unproved properties are expensed as incurred. The costs of drilling and equipping development wells are capitalized, whether the wells are successful or unsuccessful.The costs of drilling and equipping exploratory wells are capitalized until they are determined to be either successful or unsuccessful.If the wells are successful, the costs of the wells remain capitalized.If, however, the wells are unsuccessful, the capitalized costs of drilling the wells, net of any salvage value, are charged to operations in the period the wells are determined to be unsuccessful. The provision for depreciation and depletion of oil and gas properties is computed on the unit-of-production method. Under this method, we compute the provision by multiplying the total unamortized costs of oil and gas properties including future development, site restoration, and dismantlement abandonment costs, but excluding costs of unproved properties by an overall rate determined by dividing the physical units of oil and gas produced during the period by the total estimated units of proved oil and gas reserves. This calculation is done on a country-by-country basis.As of December 31, 2010 and December 31, 2009, our oil production operations were conducted in Colombia and in the United States of America.The cost of unevaluated properties not being amortized, to the extent there is such a cost, is assessed quarterly to determine whether the value has been impaired below the capitalized cost. The cost of any impaired property is transferred to the balance of oil and gas properties being depleted. The costs associated with unevaluated properties relate to projects which were undergoing exploration or development activities or in which we intend to commence such activities in the future. We will begin to amortize these costs when proved reserves are established or impairment is determined. In accordance with SFAS No. 143, "Accounting for Asset Retirement Obligations," as codified by FASB ASC topic 410, we report a liability for any legal retirement obligations on our oil and gas properties. The asset retirement obligations represent the estimated present value of the amounts expected to be incurred to plug, abandon, and remediate the producing properties at the end of their productive lives, in accordance with state laws, as well as the estimated costs associated with the reclamation of the property surrounding. The Company determines the asset retirement obligations by calculating the present value of estimated cash flows related to the liability. The asset retirement obligations are recorded as a liability at the estimated present value as of the asset's inception, with an offsetting increase to producing properties. Periodic accretion of the discount related to the estimated liability is recorded as an expense in the statement of operations. The estimated liability is determined using significant assumptions, including current estimates of plugging and abandonment costs, annual inflation of these costs, the productive lives of wells, and a risk-adjusted interest rate. Changes in any of these assumptions can result in significant revisions to the estimated asset retirement obligations. Revisions to the asset retirement obligations are recorded with an offsetting change to producing properties, resulting in prospective changes to depletion and depreciation expense and accretion of the discount. Because of the subjectivity of assumptions and the relatively long lives of most of the wells, the costs to ultimately retire the Company's wells may vary significantly from prior estimates. Revenue Recognition We recognize revenue upon transfer of ownership of the product to the customer which occurs when (i) the product is physically received by the customer, (ii) an invoice is generated which evidences an arrangement between the customer and us, (iii) a fixed sales price has been included in such invoice and (iv) collection from such customer is probable. 17 Off-Balance Sheet Arrangements Our Company has not entered into any transaction, agreement or other contractual arrangement with an entity unconsolidated with us under which we have ● an obligation under a guarantee contract, ● a retained or contingent interest in assets transferred to the unconsolidated entity or similar arrangement that serves as credit, liquidity or market risk support to such entity for such assets, ● any obligation, including a contingent obligation, under a contract that would be accounted for as a derivative instrument, or ● any obligation, including a contingent obligation, arising out of a variable interest in an unconsolidated entity that is held by us and material to us where such entity provides financing, liquidity, market risk or credit risk support to, or engages in leasing, hedging or researchand development services with us. Item 8.Financial Statements and Supplementary Data See Consolidated Financial Statements beginning on page F-1 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None Item 9A.Controls and Procedures (a) Disclosure Controls and Procedures. The Company’s management, including the Company’s principal executive officer and principal financial officer, evaluated the effectiveness of the Company’s “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) promulgated under the Exchange Act.Based upon their evaluation, the principal executive officer and principal financial offer concluded that, as of the end of the period covered by this report, the Company’s disclosure controls and procedures were not effective for the purpose of ensuring that the information required to be disclosed in the reports that the Company files or submits under the Exchange Act with the SEC (1) is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and (2) is accumulated and communicated to the Company’s management, including its principal executive and principal financial offers, as appropriate to allow timely decisions regarding required disclosure. (b) Internal Controls Over Financial Reporting. Management’s Report on Internal Control Over Financial Reporting The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting.The internal control process has been designed under our supervision to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external reporting purposes in accordance with accounting principles generally accepted in the United States of America. Management conducted an assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2010, utilizing a top-down, risk based approach described in SEC Release No. 34-55929 as suitable for smaller public companies. Based on this assessment, management determined that the Company’s internal control over financial reporting as of December 31, 2010 is not effective.Based on this assessment, management has determined that, as of December 31, 2010, there were material weaknesses in our internal control over financial reporting. The material weaknesses identified during management's assessment was the lack of independent oversight by an audit committee of independent members of the Board of Directors. As defined by the Public Company Accounting Oversight Board Auditing Standard No. 5, a material weakness is a deficiency or a combination of deficiencies, such that there is a reasonable possibility that a material misstatement of the annual or interim financial statements will not be prevented or detected.Given the difficulty of finding qualified individuals who are willing to serve as independent directors, there has been no change in the audit committee. 18 Our internal control over financial reporting includes policies and procedures that pertain to the maintenance of records that accurately and fairly reflect, in reasonable detail, transactions and dispositions of assets; and provide reasonable assurances that: (1) transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States; (2) receipts and expenditures are being made only in accordance with authorizations of management and the directors of the Company; and (3) unauthorized acquisitions, use, or disposition of the Company’s assets that could have a material effect on the Company’s financial statements are prevented or timely detected. All internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparations and presentations.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. (c) Changes to Internal Control Over Financial Reporting. Except as indicated herein, there were no changes in the Company’s internal control over financial reporting during the year ended December 31, 2010 that have materially affected, or are reasonable likely to materially affect, the Company’s internal control over financial reporting. ITEM 9B. Other Information None Item 10.Directors, Executive Officers and Corporate Governance. The following table sets forth the names, ages, and offices held by our directors and executive officers: Name Position Director Since Age Kim Bradford President, Chief Executive Officer, Chief Financial Officer, Chairman February 2007 58 Greg Franklin Chief Geologist, Director May 2005 54 Larry Ray Director September 2010 63 A list of current officers and directors appears above.The directors of the Company are elected annually by the stockholders.The officers serve at the pleasure of the board of directors.The directors do not receive fees or other remuneration for their services, but are reimbursed for their out-of-pocket expenses to attend board meetings.All officers have employment contracts with compensation arrangements if they resign, retire or are terminated or such events occur as a result of a change in control of the Company. The principal occupation and business experience during at least the last five years for each of the present directors and executive officers of the Company are as follows: Kim Bradford:Mr. Bradford was elected President and Chief Executive Officer of the Company in January 2007 and elected to our board as Chairman effective February 2007.Mr. Bradford also served as our Chief Financial Officer and Secretary from January 2007 through November 9, 2007.In September 2008, Mr. Bradford once again became our Chief Financial Officer.In August 2005, Mr. Bradford co-founded Catalyst Consulting Partners LLC, a California based consulting firm that advises publicly traded companies and their management teams on executive search, shareholder communications, general media consulting, investor relations, website design, and other corporate matters.In 2001, Mr. Bradford co-founded Decision Capital Management, LLC, the successor firm to Decision Capital Management LP, a Registered Investment Advisor firm which he founded in 1999.Prior to founding Decision Capital, Mr. Bradford has been involved in the brokerage business for over 25 years, both as an employee of major Wall Street firms, such as Merrill Lynch and Morgan Stanley, and as a principal in a NASD broker dealer firm specializing exclusively in natural resource based investments, such as oil and gas and precious metals mining. 19 Greg L. Franklin:Mr. Franklin has been our Chief Geologist since November 9, 2007 and a director of the Company since May 2005.Mr. Franklin previously served as a consultant to the Company in the role of a petroleum geologist since February 2005.Mr. Franklin has 25 years experience in the search, discovery, management and production of oil and gas.From March 1999 to February 2005 Mr. Franklin was a staff geologist for Barbour Energy.Mr. Franklin’s previous experience includes positions as Vice President for Gulf Coast Exploration and Development Company and geologist with Conoco.Mr. Franklin Graduated with a Bachelor of Science in Geology from Oklahoma State University 1980. Larry Ray:Mr. Ray has been a director of the Company since September 2010.Mr. Ray has over 35 years of experience in all phases of international and domestic oil and gas production with both public and private companies. Since September 2007 he has been an independent oil and gas investor and consultant. Mr. Ray's previous experience includes positions as President and Chief Operating Officer and interim Chief Financial Officer of Seven Seas Petroleum, an exploration and production company with primary operations in Colombia which was listed on both the Toronto and American Stock Exchanges, and President and Chief Operating Officer of The GHK Company, a large independent oil and gas company based in the Mid-continent. During his career Mr. Ray has been involved in drilling over 130 wells, constructing a 25,000 BBLS per day production facility and 40 mile pipeline, evaluating and bidding on more than $250 million in properties and securing over $650 million in financing and farm-out agreements. Mr. Ray graduated with an MBA in Finance from Eastern New Mexico University in 1971 after receiving a Bachelor of Business Administration from the same institution in 1970. He is a member of the Association of International Petroleum Negotiators, the American Association of Professional Landmen, the American Association of Petroleum Geologist (Associate Member) and the Society of Petroleum Engineers. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act, requires our executive officers and directors, and persons who beneficially own more than ten percent of the Company’s common stock, to file initial reports of ownership and reports of changes in ownership with the SEC. Executive officers, directors and greater than ten percent beneficial owners are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. Based upon a review of the copies of such forms furnished to us and written representations from our executive officers and directors, we believe that during the year ended December 31, 2010, the officers and directors filed all of their respective Section 16(a) reports on a timely basis. Audit Committee We do not have an Audit Committee, as our board of directors during 2010 performed the same functions of an Audit Committee, such as: recommending a firm of independent certified public accountants to audit the annual financial statements; reviewing the independent auditors independence, the financial statements and their audit report; and reviewing management's administration of the system of internal accounting controls. None of our directors are independent and not current director would qualify as an independent financial expert.We do not currently have a written audit committee charter or similar document. Nominating Committee We do not have a Nominating Committee or Nominating Committee Charter. Our Board of Directors performed some of the functions associated with a Nominating Committee. We have elected not to have a Nominating Committee at this time, however, our Board of Directors intends to continually evaluate the need for a Nominating Committee. 20 Code of Conduct We have a written code of conduct that governs all of our officers, directors, employees and contractors. The code of conduct relates to written standards that are reasonably designed to deter wrongdoing and to promote: Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; Full, fair, accurate, timely and understandable disclosure in reports and documents that are filed with, or submitted to, the Commission and in other public communications made by an issuer; Compliance with applicable governmental laws, rules and regulations; The prompt internal reporting of violations of the code to an appropriate person or persons identified in the code; and Accountability for adherence to the code. Involvement in Certain Legal Proceedings No director, person nominated to become a director, executive officer, promoter or control persons of our company has been involved during the last ten years in any of the following events that are material to an evaluation of his ability or integrity: · Bankruptcy petitions filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time. · Conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses). · Being subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring or suspending or otherwise limiting his involvement in any type of business, securities or banking activities, or · Being found by a court of competent jurisdiction (in a civil action), the Securities and Exchange Commission or the Commodities Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. Compensation Committee We currently do not have a compensation committee of the Board of Directors. Until a formal committee is established, if at all, our entire board of directors will review all forms of compensation provided to our executive officers, directors, consultants and employees including stock compensation and loans. 21 Item 11. Executive Compensation During the last two fiscal years, the following executive officers of our company have received total annual salary and bonus exceeding $100,000: SUMMARY COMPENSATION TABLE Name and principal position Year Salary Bonus Stock Awards Nonequity incentive plan compensation Nonqualified deferred compensation earnings All other compensation Total Kim Bradford 2010 $
